DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


1. Formal Matters
A.	Applicant’s election of Group I, drawn to the indicated species, in the reply filed on 10/31/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Therefore, the restriction is deemed proper and is made FINAL.

B.	Claims 105-127 are pending. Claims 123 and 124 are withdrawn as being drawn to non-elected inventions. Claims 105-122 and 125-127 are the subject of this Office Action.




2. Specification
A.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

B.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

C.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

D.	Though no issues could be found, trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

E.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. 

F.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  

G.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.




3. Claim Objections
	Claims 112 and 127 are objected to since “B cell associated” should be hyphenated.



4. Claim Rejections - 35 USC § 112(a) – written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 107 and 118 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. The claims list numerous therapeutic controls. While the concept of a control does allow for reasonable leeway, since a large breadth of compounds/proteins could be used for such a purpose, two of the controls recited, “mutant thymidine kinase” and EGFRt, do not appear to be adequately described (unlike, for example, “a chimeric cytokine receptor”, in which the genus is well-known enough to be envisioned). 
With regard to the thymidine kinase, while a specific mutant is shown in parentheses (HSV-TKSR39) is described, it is unclear if this specific embodiment is the only mutant being claimed. If not, then the thymidine kinase would have one or more amino acid substitutions, deletions, insertions and/or additions to the wild-type thymidine kinase and the specification does not appear to describe any such mutant (i.e. other than HSV-TKSR39). A similar issue is raised regarding “mutant DHFR” as well as EGFRt. With regard to EGFRt, the issue is with regard to the breadth of compounds it is able to bind (e.g. siRNA, any small molecule, any fragment of any EGFR antibody).
Other than reciting, at most, a few limitations (i.e. EGFRt binding targets), the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between/among genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the protein class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, HSV-TKSR39, mutant DHFR and EGFRT in general, alone, are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.




	
5. Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



A.	Claims 105-110, 112-122 and 125-127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-28 of U.S. Patent No. 9,447,194 (14/376,610). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to essentially the same invention. 
Instant claims 105 is met by patent claim 26 (see also patent claims 11-14 and 25) with regard to the structure of the CAR. The limitations of claims 106 and 107 are also found in patent claim 26. The only essential difference being that the patent recites a specific linker, whereas claims 105-107 do not require a linker. However, instant claims 108 and 125 require a linker. Though the instant claims do not require T2A, it would have been obvious to have used any linker well-known in the art at the time. See also patent claims 7 and 8. Though patent claim 1 does not recite the specific CAR of instant claim 105, it does, together with patent claim 26, meet all the limitations of instant claims 105-107. Similarly, patent claims 2-5 also meet instant claim 107.
Instant claims 109 is further met by patent claim 15, whereas instant claim 110 is further met by at least patent claims 16-20 and 22-24. Instant claims 112 and 127 are further met by patent claim 21. Instant claims 113-118 and 122 are further met by patent claims 6, 27 and 28. Regarding claim 119, the patent does not claim pharmaceutical compositions. However, given the role of CARs and T cells, the artisan would immediately envision these compositions. Similarly, though claims 120 and 121 are not taught, it would have been obvious to have incorporated a compound which interacts with the co-expressed therapeutic control for either diagnostic or assay purposes.  
Instant claim 111 does not appear to be met by the patent, as it does not teach antigens associated with hematological disorders. However, if these antigens are also expressed in any of the diseases recited in claim 110, then claim 111 would have been met by the patent.



B.	Claims 105-110, 113-122, 125 and 126 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 13-46, 48, 50-69, 72-85 and 87 of U.S. Patent No. 10,189,903 (15/233,140). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to essentially the same invention.
	Instant claim 105 is drawn to a specific CAR which are met by patent claims 12-15 and 18, which limit patent claim 1. Instant claim 106 is met in a similar manner. Claim 107 is further met by patent claims 2-6. Instant claims 108 and 125 are met by patent claims 7-9. Claim 109 is met by patent claim 16. Claim 110 is met by patent claims 17 and 21-30. Claim 112 is met by patent claims 18 and 35. 
	Claims 113-118 and 122, though not claimed in the patent, would have been obvious, as the polynucleotide sequence of the CAR, as well as the use of T cells expressing the CAR would have been obvious, especially in view of the known use of T cells expressing CARs of interest for therapeutic purposes. See patent claim 34, which claims the CAR based on the polynucleotide. Claim 119 is met by patent claim 35. Claim 120 is met by patent claim 36, whereas claim 121 is met by patent claim 37. 
	Due to the repeating nature of the patent claims, for clarity, all patent claims which would meet the instant claims have not been cited.
Instant claims 111, 112 and 127 do not appear to be met by the patent, as it does not teach antigens associated with hematological disorders or B cell-associated disease. However, if these antigens are also expressed in any of the diseases recited in claim 110, then claim 111 would have been met by the patent.


C. 	Claims 105-110, 113-122, 125 and 126 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-13 and 17-22 of U.S. Patent No. 10,829,556 (16/240,652) in view of either U.S. Patent No. 9,447,194 or 10,189,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims (‘556) are essentially drawn to polynucleotides encoding the instant invention, which also claims encoding polynucleotides, vectors and cells. The only substantial difference is that the ‘556 patent does not teach that the extracellular spacer domain is from CD8. However, both ‘194 and ‘903 do. Given this, it would have been obvious to have substituted the known CD8 hinge into the ‘556 patent. Instant claim 110 is met by patent claim 2. Though claims 120 and 121 are not taught, it would have been obvious to have incorporated a compound which interacts with the co-expressed therapeutic control for either diagnostic or assay purposes.  
Regarding claims 125, though the patent does not teach a linker, it would have been to have used a linker to separate the two targeting regions as this would allow for a reasonable flexibility in order to increase the binding ability of each of these regions.
Instant claims 111, 1127 and 127 do not appear to be met by the patent, as it does not teach antigens associated with hematological disorders or B cell-associated disease. However, if these antigens are also expressed in any of the diseases recited in claim 110, then claim 111 would have been met by the patent.


D.	Claims 111, 112 and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over either U.S. Patent No. 10,189,903 or 10,829,556, either in view of U.S. Patent No. 9,447,194. Though neither ‘903 nor ‘556 teach hematological or B cell-associated disorders, these would have been obvious given the ‘194 patent.
E.	Claims 120 and 121 are rejected on the ground of nonstatutory double patenting as being unpatentable over either U.S. Patent No. 9,447,194 or 10,829,556, either in view of U.S. Patent No. 10,189,903. Though neither ‘903 nor ‘556 teach this combination, it would have been obvious to have incorporated a compound which interacts with the co-expressed therapeutic control for either diagnostic or assay purposes.  


F.	Claim 125 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,829,556 in view of either U.S. Patent No. 10,189,903 or 9,447,194. The ‘556 patent does not teach a linker. However, ‘903 and ‘194 do. It would have been to have used a linker to separate the two targeting regions as this would allow for a reasonable flexibility in order to increase the binding ability of each of these regions.



6. Conclusion
	No claim is allowable.




Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647